IN THE UNITED S'I`ATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

111 l'e= CHAPTER 11 CASE

§
. _ §
CLEARWATER 'I`RANSPORTATION, LTD , § CASE N 01 19_50292_(:3§
§

nebtor.‘

 

NOTICE OF PROPOSED FINAL CASH COLLATERAL ORDER AND
FINAL PROPOSED CA_SH COLLATERAL BUDGET

PLEASE TAKE NOTICE that pursuant to the Inrerfm Om'er (I) Anthorizz`ng the Debtor

to Use Cash Colla!'eral,' (H) Granfing Adequate Protection,' (IID Scheduling a Final Hearz'ng,‘

 

and (IV) Granfing Related Relief [Docket No. 28] (the “Initial Cash Collateral Order”), attached
hereto as Exhibit “A” is the proposed form of Final Cash Coliateral Order With respect to the
Emergency Motion for Inferim and Fz`nal Orders (I) Authorz`zing the Debtor to Use Cash
Collateral; (II) Graming Adequate Protection,' (IH) Scheduling a Final Hearing,' and
(IV) Granting Related Relief [Docket No. 9] filed by Clearwater Transportation, Ltd.
(the “Debtors”). Additionally, as provided in the Initial Cash Collateral Ol‘der, attached as
Exhibit “l” to the proposed form of Final Cash Collateral Order is a Final Proposed Cash
Collateral Budget.

PLEASE 'I`AKE FUR'I`HER NOTICE pursuant to the Initial Cash Collateral Order that
any party objecting to the Motion and the relief requested therein, the proposed Final Cash
Collateral Order, and/or the Final Cash Collateral Budget shall tile any such objection in the
Case and serve any such objection on Debtor’s counsel, Patrick L. Huffstickler, Dykema Gosset“t

PLLC, 112 E. Pecan Street, Suite 1800, San Antonio, Texas 78205, and the Oftice of the United

 

1 The Debtor’s address is 6013 Fountainwood, San Antonio, Texas 78233 and the last four digits of its Federal Tax
Identitication number are 2020.

4846-5845-»1595.1
117928\000001
03/|4/2019 3:12 PM

States Tmstee, 615 E. Houston St., Ste. 533, San Antonio, TX 78205, on or before 5:00 p.m.,
central time, on March 18, 2019. Any such objection shall set out in detail any purported liens,
security interests, encumbrances, or other purported interests in Debtor’s Cash Collateral and/or
any other assets of the Debtor and Debtor’s Estate, or in any and all other assets, funds, receipts,
receivables, or other property in the possession of or under the control of the Debtor, and include
as exhibits, or in a separate contemporaneous filing, any and all relevant loan, security,
mortgage, pledge or other documents that purport to create a lien, pledge, encumbrance, or other
interest in the assets of Debtor or Debtor’s Estate, or property, funds, receipts, receivables, in the
possession of or under the control of Debtor. Such objection shall also detail the adequate
protection Which such party believes is necessary and appropriate for Debtor’s use of such
party’s Cash Collateral.
Dated: March 14, 2019. Respecri`ully submitted,
DYKEMA GOSSETT PLLC
By: /S/Pan”fck L. Hufi‘.`s'tz'ckler

Patricl< L. Huffsticl<ler

State Bar No. 10199250

phuffstickler@dykema.corn

112 East Pecan Street, Suite 1800

San Antonio, Texas 78205

(210) 554-5500

(210) 226-8395 (Fax)

COUNSEL FOR DEBTOR AND
I)EBTOR-IN-POSSESSION

4846~5845- l 595.1
117928\000001
03/14/2019 3:12 PM

CERTIFICATE OF SERVICE

l hereby certify that on March 14, 2019, a true and correct copy of the foregoing
document Was served by electronic notification by the Electronic Case Filing system for the
United States Bankruptcy Court for the Western District of Texas and by U.S. first-class mail to
the parties on the attached Limited Service List.

/s/ Patrick L. Hufi@tickler
Patn`ck L. HuHstickler

4846-5845-1595‘|
117928\000001
03/14)'2019 3:12 PM

Debtar:

Clearwater Transportation, Ltd.
6013 Fountainwood

San Antonio, TX 78233

Via Mail

Funding Circle

FC Marketplace, LLC
747 Front St., 4th Fl.
San Francisco CA 941 11
Via Mail

Funding Metrics, LLC
dba Lendini

884 TownCenter Drive
Langhome, PA 19047
Via Mail

Pearl Capital

Pearl Delta Funding

100 Willialn Street, Suite 900
New York, NY 10038

Via Mail

Bell County Appraisal District
P.O. Box 390

Belton TX 76513-0390

Via Mail

Internal Revenue Service
Centralized lnsolveney Operation
P.O. Box 7346

Phi|adelphia, PA 19101-7346
Via Mail

Tax Appraisal District of Bell County
P.O. Box 390

Belton, TX 76513»0390

Via Mail

4840-4920-0263.1
117928\000001
03/14/2019 3227 PM

Limited Service List

Attorney for Debtor
Patrick L. Huffstickler
Dykerna Gossett PLLC
112 E. Pecan St., #1800
San Antonio, TX 78205

ECF: phuffstickler@dykema.com

Newtek Small aniness Finance LLC
1981 Marcus Ave., #130

Lake Success NY 11042

Via Mail

Pioneer Parl< LLC

P.O. Box 398321

San Francisco, CA 94139-8321
Via Mail

Bexar County Tax Office
P.O. Box 2903

San Antonio TX 78299-2903
Via Mail

'I`exas Comptroller ot` Public Accounts
Revenue Accounting Division -
Bankruptcy Section

P.O. Box 13528 Capitol Station
Austin, TX 78711

Via Mail

Travis County Tax Off`lce

Bruce Elfant, Tax Assessor-Collector
P.O. Box 149328

Austin, TX 78714-9328

Via Mail

Last Revised March 14, 2019

Clearwater Transportation, Ltd. - 19-50292

Oi'fice of the U.S. Trustee
615 E. Houston, Suite 533
San Antonio, TX 78205

Via ECF: USTP.Region07@usdoi.gov

LENDERS/POTENTIAL SECURED CREDITORS

IOU Central Inc.

600 TownPark Lane, Suite 100
Kennesaw, GA 30144 `

Via Mail

GM Financial

P.O. Box 183593
Arlington, TX 76096-3834
Via Mail

TAXING AND REGULATORY AGENCIES

City of Austin
Controller’s Office
P.O. Box 2920

Austin 'I`X 78768-2920
Via Mail

Texas Workforce Commission

TWC Building - Regulatory Integrity
Division

101 East 15th Sn‘eet

Austin, TX 78778

Via Mail

Tom Green Appraisal District
2302 Pulliam St.

San Angelo TX 76905

Via Mail

Albert Uresti, MPA, PCC

Bexar County Tax Assessor-Collector
P.O. Box 2903

San Antonio, TX 78299-2903

Via Mail

City of Austin

c/o U.S. Bank, N.A.

P.O. Box 70870

Saint Paul MN 55170-9705
Via Mail

The Airport Properties Manager
Department of Aviation

THE CITY OF AUSTI'N
Austin-Bergstrom International Airport
3600 Presidential Blvd., Suite 411
Austin, TX 78719

Via Mail

Killeen-Fort Hood Regional Airport
Attn: Executive Director of Aviation
8101 S. Clear Creek Rd., Box C
I<illeen, "rx 76549

Via Mail

City Attorney’s Oftice
72 W. College Avenue
San Angelo, TX 76903
Via Mail

United States Department of Justice -
All Divisions:

United States Attorney, Civil Process
Clerk

N. W. Loop 410, Suite 600

San Antonio, TX 78216

Via Mail

AIRPORT CONCESSION PARTIES

Austin CONRAC, LLC

Attn: Marshall A. Fein, COO
12130 Colwick

San Antonio, 'I`X 78216

Via Mail

City of Austin
City Clerk

301 W. Second St.
Austin, TX 78701
Via Mail

City of Killeen

Attn: City Attorney

101 N. College St., l“Floor
Killecn, TX 76541

Via Mail

Austin Conrac, LLC

Conrac Managing, c/o Conrac Solutions
981 Lowe|l Ave. SW, #125

Renton, WA 98057

Via Mail

Last Revised March 14, 2019

Direetor of Aviation

THE CITY OF AUSTIN
Austin~Bergstrom International Airport
3600 Presidential Blvd., Suite 411
Austin, TX 78719

Via Mail

City of Killeen

8101 S. Ciear Creek Rd., Box C
Killeen, 'I`X 76549

Via Mail

City of San Angelo

San Angelo Regional Aiiport-Mathis Field
8618 Terminal Circle, Ste. 101

San Angelo, TX 76904

Via Mail

TOP 20 UNSECURED CREDITORS (EXCLUSIVE OF OTHER CATEGORIES)

ATS Processing Services
1150 N. Ahna School Rd.
Mesa, AZ 85201

Via Mail

Highway Toll Administrations
66 Powerhouse Rd., #103
Roslyn Heights, NY 11577
Via Mail

Town North Nissan
9160A Research Blvd.
Austin, TX 78758

Via Mail

4840-4920~0263.1
117928\000001
03/14/2019 3:27 PM

Calhoun, Thomson & Matza
9500 Aboretum Blvd., #120

Austin, TX 78759

Via Mail

Town North Nissan
9160A Research Blvd.

Austin, TX 78753

Via Mail

Dent Craiiers

166 Briar Forest Dr.
Bastrop, TX 78602
Via Mail

Last Revised March 14, 2019

CONTRACT AND VEHICLE LEASE PARTIES

Hincklease, lnc.

Attn: Bill Jeffries

2305 President‘s Dr., Ste. F
Salt Lake City UT 84120
Via Mail

Unicn Leasing, lnc.
P.O. Box 75850
Chicago, IL 60675~5850
Via Mail

Harbor Properties

850 S. I-Iennitage Road, Suite B1
Herlnitage, PA 16148

Via Mail

Bancorp Bank

Attn: Paul F. Pollock
3755 Park Lake St.
Orlando FL 32803-5265
Via Mail

BeIl County Tax Appraisal District
c/o Tara LeDay

McCreary,Veselka, Bragg & Allen, PC
P O Box 1269

Round Rock, TX 78680~1269

ECF: tleday_@mvbalaw.com

Newtek Small Business Finance, LLC
cfc Michael Fluine

Fluine Law Firin, LLP

1020 N.E. Loop 410, Suite 530

San Antonio, TX 78209

Ma rlc Paul
AutoAp, lnc.

P.O. Box 9150'7
Portland, OR 97291

4840-4920~0263.1
l 17928\000001
03.'14/2019 3:27 PM

Selig Leasing Company, lnc.
Attn: Steve Schaefer

2510 S. 108th St.

West Allis WI 53227

Via Mail

The Bancorp

409 Silverside Road
Suite 105

Wihnington, DE 19809
Via Mail

Colnmercial Fleet Leas ing

The Bancorp Bank

Attn: PaulF. Pollock

626 Jacksonville Road, Suite 205
Warminster, PA 18974

Via Mail

NOTICES OF APPEARANCE

Bexar County

c/o Don Stecker

Linebarger Goggan Blair & Sampson
LLP

711 Navarro Street, Ste 300

San Antonio, TX 78205

ECF: don.stecker@lgbs.com

Frost Bank

c/o Robert L. Barrows

Warren, Drugan & Barrows, P.C.
800 Broadway

San Antonio, TX 78215

Austin CONRAC, LLC

c/o Sabrina L. Streusand

Streusand, Landon Ozburn & Leinmon,
LLP

1801 S. MoPac Expressway Ste 320
Austin, TX 78746

Hertz Global Holdings

Thrifty Rent~A-Car System, lnc.
Dollar Rent A Car, lnc.

Attn: Robert M. Barton

8501 Williarns Road

Estero, FL 33928

Via Mail

Hinckley’s lnc.

Dba Hincklease, lnc.
2309 South State Street
Salt Lal<e City, UT 84115
Via Mail

DTG

Dba DTG Operations, lnc.
Attn: Lockbox Dept. 673
6242 E. 41“ Street

Tulsa, OK 74135

Via Mail

Tom Green CAD

c/o Eiizabeth Weller

Linebarger Goggan Blair & Sampson, LLP
2777 N. Stelnlnons Freeway

Suite 1000

Da|las, TX 75207

Travis County

c/o Kay D. Brock

Assistant Travis County Attorney
P.O. Box 1748

Austin, TX 78767

Stephanie Hernandez
cfc Charlie Shelton
Hajjar Peters, LLP
3144 Bee Caves Rd.
Austin, TX 78746

 

The I-Iertz Corporatioo
cfo William J. Hanion
Nascine Howell
Seyfarth Shaw LLP
Two Seaport Lane, #300
Boston, MA 02210

4840-4920~0263.1
117928\000001
03/|4/2019 3:27 PM

Last Revised March 14, 2019

EXhibit “A”
To

Notice of Proposed Final Cash Collateral
Order and Final Proposed Cash Collateral
Budget

“Proposed Final Cash Collateral Order”

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF 'I`EXAS

 

SAN ANTONI() DIVISION
In re: §
§ CHAPTER 11 CASE
_ §
CLEARWATER TRANSPORTATION, LTD , § CASE NO. 19_50292_cag
Debtor.l §

 

FINAL ORDER (I) AUTHORIZING DEBTOR TO USE CASH C()LLATERAL;
(II) GRANTING ADEQUATE PROTECTION; AND

§III} GRAN'I`ING RELA'I`ED RELIEF

The Court has considered the Emergency Motion for Interim and Final Ora'ers (I)
Authorizing the Debtor to Use Cash Collateral,' (H) Gmntz`ng Adequczte Protection,'
(HI) Scheduling cl Final Hearing,' and (II/) Granting Relareai Relief (the “MLion”)2 filed by
Clearwater Transportation Ltd. (the “Debtor”), the Debtor-in-Possession in the above-captioned

Case.

 

1 The Debtor’s address is 6013 Fountainwood, San Antonfo, Texas 78233 and the last four digits of its Federal Tax
identification number are 2020.

2 Capitalized terms not otherwise defined herein have the definitions ascribed in the Motion.

4322-7490-8311.1 l
own/2019 339 PM

The Court finds that (i) it has jurisdiction over the matters raised in the Motion pursuant

to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)

and the Court may constitutionally enter this final order on the Motion; (iii) the final relief

requested in the Motion and granted herein is in the best interests of the Debtor, its estate, and its

creditors and is necessary to avoid immediate and irreparable harm to the Debtor and its estate

(the “Estate”); (iv) proper and adequate notice of the Motion has been given under the

circumstances and that no other or further notice is necessary; (v) all objections to the Motion

have been resolved by this Order or are overruled in their entirety; and (vi) upon the record

herein, after due deliberation thereon, good and sufficient cause exists for the granting of the

relief as set forth herein.

Additionally, with respect to Debtor’s Hertz Franchise Agreements, the Court finds that:

i.

ii.

iii.

iv.

4822-7490-881 l.l
03/14/2019 3:39 PM

ClearWater Transportation, Ltd., d/b/a I-lertz, dfb/a Dollar Rent-A-Car, d/b/a
Thrifty Car Rental has franchise operations at the following locations: (1) Austin-
Bergstrom lnternational Airport located at 3600 Presidential Blvd., Austin, Texas
78719 (“Austin Location”); (2) San Angelo Regional Airport - Mathis Field
located at 8618 Terrninal Circle, San Angelo, Texas 76904 (“San Angelo
Location”); and (3) Killeen - Fort Hood GRK Regional Airport located at 8101
South Clear Creek Road, Killeen, Texas 76549 (“Killeen Location”);

The Hertz Corporation and its subsidiaries, Hertz System, lnc., Dollar Rent A Car
System, lnc., and Thrifty Rent-A-Car System, LLC (collectively, “I-Iertz”) and
Debtor are parties to the following pre-petition franchise agreement(s): (1) Dollar
Rent A Car, lnc. Franchise Agreeinent dated June ll, 2018 With an effective date
of January l, 2019 (“Dollar Franchise”); and (2) Thrifty Rent-A-Car Systern, LLC
Franchise Agreement dated June ll, 2018 With an effective date of January l,
2019 as amended on January l, 2019(“Thrifty Franchise”);

Monty Merrill is the licensee under a Hertz Systern License Agreement dated
Novernber ll, 1956, as modified, amended or supplemented from time to time
(“Hertz Franchise”), and the operating rights under the Hertz Franchise have been
assigned to Debtor (the Hertz Franchise, Dollar Franchise and Thrifty Franchise
are collectively referred to herein as the “Franchise Agreements”);

The monthly franchise activity is reported and billed in arrears under the
Franchise Agreements as follows:

vi.

(a) The Debtor reports franchise activity ten (10) days after the prior month’s
end (i.e., the Debtor’s January 2019 franchise activity is reported to Hertz
on February 10, 2019);

(b) Based on the report and additional franchise activity tracked by Hertz,
Hertz bills the Debtor by the end of the month, i.e., January activity is
reported February 10 and billed by February 28; and

(c) The bill is due ten (10) days after Hertz’s invoice, i.e., by March 10;

Although the monthly bill primarily contains charges for the month reported, it
also includes charges for franchise activity before and after the reporting period,
and would be difficult and administratively burdensome to separate; and

The Franchise Agreements are vital to the Debtor’s business and the Debtor Wants
to continue making payments on franchise costs in the ordinary course of business
during the pendency of the instant bankruptcy case, to among other things, avoid
the accrual of unpaid cure costs.

IT IS THEREFORE ORDERED as follows:

l.

2.

The Motion is GRANTED on a final basis as set out herein.

The Debtor is authorized to use Cash Collateral on a final basis pursuant to the

Final Cash Collateral Budget attached hereto as Exhibit l. Debtor shall use its Cash Collateral

solely to pay the expenses in the amounts and at the times provided in the Final Cash Collateral

Budget; provided, however, that the Debtor shall have authority to use Cash Collateral in excess

of the amounts set forth in the Final Cash Collateral Budget on a weekly basis to the extent that

such Variance does not exceed twenty percent (20%) on a line item or weekly aggregate basis.

3.

thereunder:

El.

b.

4822-7490-8811.1
03/14/2019 3:39 PM

With respect to the Hertz Franchise Agreements and Debtor’s obligations

Hertz may continue to bill Debtor for franchise costs in the ordinary course;

The Debtor shall pay for ordinary course franchise costs incurred under the
Franchise Agreements, including pre-petition costs, provided however, that
nothing herein shall waive either parties’ rights under Section 365 of the
Banl<ruptcy Code with respect to the Franchise Agreements, including the estate’s
rights to recover pre-petition costs paid hereunder in the event the Franchise
Agreernents are rejected;

c. Irnmediately upon entry of this Order by the Court, all provisions of this Order
shall be binding upon and to the benefit of Hertz, the Debtor, the Debtor’s estate,
Debtor’s creditors, parties-in-interest, counsel and agents, and each of its or their
respective successors and assigns;

d. Except as provided herein, all payments to l-Iertz authorized by this Court are final
and are not subject to reversal or disgorgement under any circumstances This
Order, and all terms and conditions set forth herein, shall survive the conversion
of the case to a Chapter 7, the appointment of a trustee, and/or the confirmation of
a plan of reorganization or liquidation Nothing in this Order shall impair or be
deemed to have impaired any of the rights of flertz or Debtor under the interim
Cash Collateral Order and/or any of the Debtor’s Franchise Agreements with
Heitz;

e. Nothing in this Order shall preclude or prevent l-Iertz or Debtor from enforcing
their rightsl Hertz and Debtor hereby reserves all of their rights pursuant to the
Franchise Agreements, any settlement agreement(s) between Debtor and I-lertz,
and all Orders of this Court.

4. As adequate protection for any diminution in value of a creditor’s interest in Cash
Collateral resulting from Debtor’s use thereof after the Petition Date, any party with a validly
granted, properly perfected and properly enforceable lien or security interest under applicable
non-bankruptcy law shall be granted (Without the necessity of the Debtor or such creditor
executing any mortgages, deeds of trust, security agreements, pledge agreements, control
agreements, financing statements or other documentation) validly perfected and enforceable
security interests in, and liens upon, all property of the Debtor and Debtor’s Estate arising post-
petition (the “Post-Petition Collateral”) of the same type and nature of the property of Debtor
that served as such creditor’s pre-petition collateral (but excluding any claims and causes of
action of Debtor, including any avoidance actions under the applicable provisions of the
Bankruptcy Code or applicable non-bankruptcy law), but only to the extent of the validity,

enforceabili , erfection and riorit of such creditor’s security interest and liens in an re-
P 13 Y Y P

petition assets of the Debtor (the “Replacement Liens”). The Replacement Liens granted herein

4322-7490-3311,1 4
03/14/2019 3;39 PM

in the Post~Petition Collateral shall be in addition to all other rights of such secured creditors,
including any secured creditor’s liens and security interests in any pre-petition collateral.

5. As adequate protection for Pearl Delta Funding and Lendini, parties to agreements
that purportedly provide for the “purchase” of Debtor’s “receipts” or “accounts”, adequate
protection for those two (2) parties shall consist of continued payment to such parties in the
ordinary course of business by Debtor pursuant to their agreements with Debtor (i.e. daily ACH
payments in the amount of $2,121.22 to Lendini and Weekly ACH payments in the amount of
$10,612.00 to Pearl Delta Funding (collectively, the “Factor ACH Debits”)). Any or all of such
Factor ACH Debits shall, however, be subject to recovery by Debtor if it is ultimately
determined by the Court that such Factor ACH Debits should not have been paid for any reason.
In the event of any such recovery, the Replacement Liens provided for other parties herein shall
be applicable to Pearl Delta Funding and Lendini at that point. Further, nothing in this Final
Cash Collateral Order is a determination of the rights of Debtor, Pearl River Funding or Lendini
With respect to their agreements and Debtor’s receipts and accounts, and the rights of such
parties in that regard are preserved and protectedl In this regard, Debtor may stop the Pearl Delta
Funding and Lendini ACH payments at any time and thereafter seek such relief as Debtor
believes appropriate to appropriately determine the nature of and appropriately treat the claims
and purported interests of Peal Delta Funding and Lendini in Debtor’s assets and also address
any interest they may have in cash collateral.

6. Nothing in this Final Cash Collateral Order shall be a determination of the rights
of Debtor or any purported secured creditor regarding the validity, enforceability, perfection, or

priority of any lien, claim or encumbrance of any purported secured creditor against the assets of

4322-7490-3311.1 5
03/14/2019 3:39 PM

the Debtor or the Debtor’s Estate and the rights of all parties are preserved and protected in that
regard.

7. With respect to Debtor’s obligations to Bancorp Bank (“Bancorp”), Which
obligations are secured by liens on certain vehicles in Debtor’s rental fleet, Debtor and Bancorp
are authorized to renew and extend the obligations on the various vehicles in the ordinary course
of business, consistent With the parties past and customary practice, and Debtor thereafter may
pay Bancorp with respect to such renewed vehicle obligations consistent with the parties past and
customary practice

8. Debtor may authorize any of the payments provided for in the Final Cash
Collateral Budget to be effectuated via ACH transfers and Debtor’s banl<, Frost Bank, shall
process such ACH authorizations in the ordinary course of business

9. If Debtor sells a vehicle under any of its fleet leases With Hincklease or Selig
Leasing Company or its Bancorp financing, it shall make payment to Hinklease, Selig Leasing
Company or Bancorp, as applicable, the “pay-off” obligation owed for that particular vehicle
under the applicable lease or financing arrangement and Debtor may retain and use any excess
funds pursuant to the Final Cash Collateral Budget.

10. This Final Order shall be deemed effective immediately and, for the avoidance of
doubt, Banl<ruptcy Rule 6004(h) shall not apply hereto.

ll. Within three (3) business days after entry of this Final Order, Debtor shall mail a
copy of this Final Cash Collateral Order to the parties on the Limited Service List and any other
parties which Debtor believes may assert an interest in Debtor’s Cash Collateral, or other assets

or any property or funds under the control of or in the possession of Debtor or Debtor’s Estate.

4822-7490-3811.1 6
03/14/2019 3;39 PM

12. The Replacernent Liens granted pursuant to this Final Cash Collateral Order are
specifically limited to the diminution in value resulting from Debtor’s use of Cash Collateral
after the Petition Date and solely to the extent of any such diminution

13. This Final Cash _Collateral Order is without prejudice to rights of any party in
interest to challenge the validity, amount, perfection, priority, extent, or enforceability of any
claim or security interest, lien, encumbrance or other interest in any of Debtor’s assets, or any
assets under the control of or in possession of Debtor or its Estate.

14. Debtor’s Final Cash Collateral Budget attached hereto extends through the Week
of August 26, 2019. Debtor shall file and serve on the Limited Service List proposed tri-monthly
supplemental Final Cash Collateral Budgets for time periods after the Week of August 26, 2019
reflecting budgets for continued use of cash collateral after August 26, 2019, if necessary
Debtor shall serve such proposed Supplemental Final Cash Collateral Budgets 21 days before the
end of the time period covered by the then existing and operative Final Cash Collateral Budget or
Supplemental Cash Collateral Budget. Parties-in-lnterest shall file any objection to any Such
proposed Supplemental Final Cash Collateral Budget within seven (7) days of the filing date of
any proposed Supplemental Final Cash Collateral Budget or such proposed Supplemental Final
Cash Collateral Budget shall become operative and effective ln the event any objection is filed,
Debtor shall file an expedited motion for approval of the proposed Supp_lemental Final Cash
Collateral Budget.

15. The Court retains jurisdiction with respect to ali matters arising from or related to
this Final Cash Collateral Order and the implementation of this Final Cash Collateral Order.

###

4322-7490-3811.1 7
03/:4/2019 3;39 PM

 

Prepared and submitted by:

Patrick L. Huffstickler

State Bar No. 10199250
phuffstickler@dykema.com
DYKEMA GOSSETT PLLC
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205

(210) 554-5500

(210) 226-8395 (Fax)

COUNSEL FOR DEBTOR AND DEBTOR-lN-POSSESSION

4322-7490-3811_1 8
03/14/2019 3-.39 PM

Exhibit “1”
To
Final Cash Collateral Order

“Final Cash Collateral Budget”

(Thmugh Week or 8/26/2019)

m_z>_. O>m_._ OOrr>._.mw>_. mc©mm._.

n_mm:zm"m_,#m:w_uo§ao? §a.

 

 

 

_Ja ama n denman
dower ransom win 3._£3_._5 m wo.no _
S.€.aska..,ars.._=&§s.n&.h§s.¥§¥a_s§a:_}_ x

      

     

     

       

       

        

       
    

    

    

 
 

   

 
 
 
 

                            

 

 

 

 

 

m..._t._;a_._a ._,__2.~ anna ,,<E¢PF.. $_....x who t __<.....xH.M ..<.n.»mmnh <._:a _H.:» r....._$ 35 _...r.....,.o.".,m $.,s.., 35 _....REP.& _..S.i.,_,.o.~..w r_._"a,__n,niq _....a\_mnz...iu ._¢.Ti.r En¢ c__.h__.om$ ._.,.~..,e. nm.~.o
_Qa g needed edna amount mmm.d~..§, muhammad __.3§§§9.E$wuw.@.H.Bm.u.|w$\.m~nm§naamw.§_nmvm®w.\mi nimwm.iw....§um.tm.~qmam_eh._,.B»a_§h,__m;ue.n.pamwn_, m~wmnta¢ .QB._.H..~.& Uw~,$.,.%m$ _mda,i.n.w.a
_ng 3 anna aims f m~wm.a.a..§ S_H§$n: ,wo§m»m.£.… HHMB_..S aqud.§w.r..»~$_m~._,wm_¢ d diana B.B_~.nm_ meagerme mean .»»~w»§hada.dma.r. .M~mw.wtmo, BGB,_~.§ .w~%..$m.e_ nn@_$w.e..., .,m.§i~.~e$_

 

  

       

munm_§.nn_ muhm_§.un uwwmbE.E

 

E.$me »Bm_mnmhu HH.E.H BB.E.H BHWFS .
mBHm.B uranium §
mn.B »PE wo.S 8.8 38

 

   

mubnobo mm.cao.oo mm Euo Mwbuobo mwbnnbo

 

 

 

 

 

 

 

§Bohu 38 »PB mPS S.S B.S _.G.S 38 mpg

ncaa 33 gao »PB upon 9.8 82 38 33 E.S .S »PS 38
aa.§....n§inm_un r.md.°u§$.\ .§H.U enough HH.HE. .muu»..E.d .»»B.m..FR, RBBB.B\ § .m_.$_§.% m§§.g §§S..S ..HBHSHS. . .»HES°.B.. imnw.§§ l §_398 »Ea§.S
noa_n.n~i__mri _l.m~wmumv% .UH»&H.. ..m»$, S..S .m~.wo .us. .\ .»..Sm§a mgm o.qw. maum.n§.~m mm 339 $¢m$_~.»m 32 ., . manage

  

 

EIBEUDF_._.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

>q_n_._n~.= n .E“ wlm_.§.a mo.nn mm.oon.un mn.un made mnbo wm_SP.oo wa.oa meba um.noobo
.mnm< m_E. wm .-__u murnde wm_mh_..ud murmuw.um mmnhm.oo g§.oa ma\aS.B mb :nn.E wm.bnn.no morannbu ma`uon.ou w»_nnn.uu Y.§.S m»_§.S ma.§bn
n .=)=u.__.. ;»E T>_.m~.om QPB move 38 widows mPS mPS wynn R.B mi`Bm.S
nzu;.§= § move 38 H.B wang ..H.B 33 38 38 2.~.§»
n:. 5 »F.&= . Wa__..n 932 mm.wqm.~m 33 move moon wm_“_..r.m.E mPS mean »PE open mw women
n ¢:a;s.z.§__..=.m~nu »m_§._s eeo man 8.8 $B.>S .s.E was »PB U|e.n weth
n lm§> n _?§»n§c.n§a 358 53 “PB meba mlmHPS 3.8 38 38 move maggio
nuaae=nozn_ad.n_ .:u=n..;§ wmhwm.£. m. dana mrng mo..R_ moon move me§.oo upon upon ma.E mode w._.moo.oo
nnaund=u~ mg 95 mu.ua mu.uo mode move ma.on muP.».mm.vm upon uPB
ngqu ru!=¢ m=na_..a mdam.ma mumu.m~ wnbn mob.o mo.ou m».Nuu.oa. wo.oo mo.oo mo.g mode mmuo.oo mmunbn m§.ua
3sz §§ m oEs EM_ES S.S S.S S.S nn dean MPB »PS upon made E.oH.S
n_.»&~ nua_ qu§a umw »pm won H.um.um msmm.».. E.b.»».mm w.._.».wwm.: open B.S .
m=.§a~w§§$a. .§ mm 898 38 mmoS.S made managed WS mm§.S 3.8 $eS.S mm_§§
157 Bzx>n mm..£m.»m B,~S.S HL.B.S m nude § B_§.B mm 598 .B..E.PE W.Bo.S 3ng Mmmu.au 3 »8.8 B.FS.S wm BPS §§
roa ma~n.:n=” mo on W..o.unobo
:§_B=u» mo= m»».E,H§ wang mpu,.noo.un
gouldan .E.E_ ._.B cba .E_ move mmob€.ao
032 . . .__B wausau 1 . 38
3 .__ 313 ..=. tanner w dunn ma......H.H . . . mann § §
_:B`n:wr ann move
sp . E»:§K. I._mauB H{n_..d § 33 mN_MPE
B.vunmuwsui .m \. h M:FB WQBP
Em§ ._.»ES...QG“ . q 2 Mo.h.o §
_.:Eunam dog . muhmn.vp lHB wm Hn E
<n._a§ a_:.._.___~za=§% . n 55 . . .B ...T PS .H.S 388
diana . . . R.B mia..S
cm ._._ea= rs md wmm.»._.
D..NS_ 5 .._.om._ .u _.=n=~ . . . . . § E.un
<».Zn_m. umw . § . . E\S .
men_.o._.t. t h. .` j 1 al. . . .. . . w .. . , _., t w . h. h ;. ., \mSm.S, kan .P edge q 98
zv_u_._ M..Foh~ . §
zvu»_:_ . E.» 8 wagon . . . .. . t . ranks .m 8 E:. .. .. ..
. §
§
MPE MJEWB
ah §§
§ 353
§ wynn 598
§ § S§.S
. § 3m § B
. . WS M.S
....,. .m.,H. ... quon . s .HF..G .HS. up ..le ._G ..: .».»..8 .. .§n.an um §§ …4 admin ...£.,...B. 4 a .,...~m . 353 .é. ..»q. nmu ibp .. umw §

Daw§.~ss_ eagan t .Eomuap .u_~;...h., wa@§a= .~.m......»mq.. S.w..~q.~. E.wws_~.m ..o._£...~.~m ..Hw .. m. mr ._Eu. 4.. ...Bup. . .:Em.$.., H.G. :h."_. am §§ immune ...mm Ew.$ ,G»,§..$_

 

 

.__,.<§.r mapp €~.1~..1 F.m:._ ..»..., c h w ....,~ _ v wm , ..:.. _ .r SJL..

Umwmquw§.m wwd__m»§m_~ Bn§qm.my mw~mcgmm` .mw.§um»ww, 1 .. . . _ § B$.m m$._..uw :
»H..Evmm,c gp E.mm_ g$»q_.m?. . . M thwng ._ . . c o . . . n m .,; .. ..Bdm&um_

 

 

 

 

 

 

 

 

 

    
    

 

_ . . RB‘§.S § § gmbB.B »EBPS “E_§.S F§E._ .Rl.u gm
m.§.S B__.S.S wst .B_SFB E__§.S mmr-33 chpS BSPE U.Sobo Q.B¢B Bm.B.S B.§_S B§S M~_§.S mS...Rm.H
38
mw.:.E
i.. was
.. . §§ HB.DB.B. c »SP§§ , . .RH¢S.B.`.| lugng »§80.3 gchPS ,BB.§E, RBH.BS, _m§mg§

man §§ gm .BBB g.gg 33 §§ .g,.. 13 mm mm..mw. § n g Hg;§$n, .SS.$B §§qu . cnm»!.uu c. umw gmm%m“ gmi m».

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

339 8 wingo §§ , .ma ..d
g§B Hmm...w§m
gone gun »SPB §§ 233 »BP.% mSPS QHQB m§.S $B.B gun »BPE § § du ._$h~
mbm§a wmw§ BMBP.S .MBHPB
§ §§ Wb.mnn.on §mm»$»
E§.S .£.§.B mmbB.B EbB.S . $§..8 K_SPE HbB.B .B§Bva
§ muhon.on mP»S.S wm._bo.oo HE.E m.»boobo BmS.S 5 Ha.u.a w.c_..poo.on mm §.uc mccabe §§ Wh.lo|obo wmmS.B 2 ~, "... ..ow.
ghB.S g_oS.S “.BHS.S two ....S
BPEPB § g Bobo
woodson §.Bn.un wmuanB
§ § mmln § B
§§
E.B .oo
§
E.HE. B
§ E 39 8 H_§E § BPS.
§
§
."mmlh..._k.c_..§n .E § m §..R H#u..,c.c..,.…w. .. . ,v…»...+¢..n.... q »m..,.…, ..1....+.`.
m»luhm.B 5218 § BP... E. .. ..lc.. F.m w..iS
B.mm.n_ 3
§ §
§
§ ug 898
§ §
§
drums WHB. m..>§ ..Ih. .B..B.`, ..H § .~L .¢1.. ioqu uc»". c: c cc EB § .YS. . ». cgc.wm m . .\ m,\ ...,cfcu.S.. cvlc.cwi......| . . ..B..Sc.

 
 
 
 

Jat.% ».qw».".&, .,E».\...Gw.m F“m.v.,.w.".m.m . .~.mwmgm B.." am . m~m.¢.w_ ,.an.n?.n . ,c ..»..BF.E . . .~.P¢.hw. Banme w~.mmmmw. c .cEmSum . .:mmw

 

